Notice of Allowability
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 2 March 2022 has been entered.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8 and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 25 July 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Claims 1, 3-9, 18, 20-24 and 26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention (claims 1 and 23) is directed to a silica formulation comprising cashew nut shell liquid, silica particles in which the cashew nut shell liquid is adsorbed; wherein the silica particles have an average particle diameter of 150 µm to 320 µm, the silica formulation comprises the cashew nut shell liquid in an amount of 20 to 60% by mass based on a total mass 
The prior art of record, Mochizuki et al., disclose a coated formulation comprising: (a) cashew nut shell liquid, anacardic acid or cardanol; (b) silica (i.e. an oil adsorbent); and a coating.  Mochizuki et al. disclose 0.06 to 70% by weight cashew nut shell liquid and silica particle size of 2 to 200 µm.
Regarding claim 1, Applicants have demonstrated that when cashew nut shell liquid is adsorbed to silica particles in amounts ranging from 20 to 60% by mass based on a total mass of the silica particles and the cashew nut shell liquid and wherein the silica particles are less than 150 µm in diameter, the cashew nut shell liquid deposits on the surface of silica formulation after being stored at 4ºC for 4 days.  The cashew nut shell liquid does not deposit on the surface when the diameter of the silica particles is in the claimed range of 150 to 320 µm.  The data is presented in the Declaration under 37 C.F.R. §1.132 filed 2 March 2022.     
Mochizuki et al. does not disclose a formulation with no coating. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759